Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,919,046. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:
17/105,477						USP 10,919,046
An apparatus for carrying out size reduction of battery materials under immersion conditions
a) a housing having a battery inlet through which battery materials can be introduced into the housing;
a) a housing; b) a battery inlet through which battery materials can be introduced into the housing

c) at least a first comminuting device disposed within the housing and configured to cause a size reduction of the battery materials to form reduced-size battery materials and to liberate electrolyte materials and a black mass material comprising anode and cathode powders from within the battery materials
c) an immersion liquid within the housing and submerging the comminuting apparatus, whereby sparking caused by the size reduction of the battery material is suppressed and heat generated by the size reduction is absorbed by the immersion liquid, and wherein the electrolyte materials, the black mass material and the reduced-size battery material are entrained within the immersion liquid to form a sized-reduced feed stream;
an immersion liquid within the housing and submerging the first comminuting device, the immersion liquid being basic and being at least electrically conductive whereby sparking caused by the size reduction of the battery material is suppressed and heat generated by the size reduction is absorbed by the immersion liquid, and wherein the electrolyte materials, the black mass material and the reduced-size battery material are entrained within the immersion liquid to form a sized-reduced feed stream

a feed outlet that is downstream from the first comminuting device through which the sized-reduced feed stream comprising the reduced size battery material, the black mass material and the electrolyte materials entrained within the immersion liquid can exit the housing

a first separator that is submerged by the immersion liquid and is disposed at the feed outlet to receive the sized-reduced feed stream, the first separator configured to separate the sized-reduced feed stream into at least

a black mass solid product stream comprising the black mass material and a retained portion of the immersion liquid having entrained electrolyte materials

a first filtrate stream comprising a second portion of the immersion liquid having entrained electrolyte materials




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, line 2, the claim state the limitation ‘about” is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘about’ encompass. In the interest of compact prosecution, the claims will be examined with the ‘about’ modifier.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 8, 10-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al (US Pub 2012/0312126 A1).
Regarding claim 1, Yamaguchi discloses an apparatus for carrying out size reduction of battery materials under immersion conditions, the apparatus comprising: a) a housing (element 17) having a battery inlet through which battery materials can be introduced into the housing (paragraph 0029); b) a comminuting apparatus disposed within the housing and configured to cause a size reduction of the battery materials to form reduced-size battery materials and to liberate electrolyte materials and a black mass material comprising anode and cathode powders from within the battery materials (paragraph 0030); c) an immersion liquid within the housing and submerging the comminuting apparatus, whereby sparking caused by the size reduction of the battery material is suppressed and heat generated by the size reduction is absorbed by the immersion liquid, and wherein the electrolyte materials, the black mass material and the reduced-size battery material are entrained within the immersion liquid to form a sized-reduced feed stream (paragraph 0030); and d) a feed outlet that is downstream from the comminuting apparatus through which the sized-reduced feed stream comprising the reduced-size battery material, the black mass material and the electrolyte materials entrained within the immersion liquid can exit the housing (paragraph 0033-0034).
Regarding claim 8, Yamaguchi, discloses the immersion liquid is basic and at least electrically conductive (paragraph 0030).
Regarding claim 10, Yamaguchi discloses the immersion liquid within the housing is at an operating temperature that is less than 70 degrees Celsius to inhibit chemical reactions between the electrolyte materials and the immersion liquid (paragraph 0052).
Regarding claim 11, Yamaguchi discloses the operating temperature is less than 60 degrees Celsius (paragraph 0052).
Regarding claim 12, Yamaguchi discloses the immersion liquid comprises at least one of water and an aqueous solution (paragraph 0027).
Regarding claim 13, Yamaguchi discloses the immersion liquid has a pH that is greater than or equal to 8 (paragraph 0021).
Regarding claim 15, Yamaguchi discloses dust particles that are liberated from the battery materials by the comminuting apparatus during the size reduction are captured and entrained within the immersion liquid and are inhibited from escaping the housing into the surrounding atmosphere (paragraph 0030).
Regarding claim 16, Yamaguchi discloses the comminuting apparatus comprises at least a first comminuting device that is submerged in the immersion liquid to receive the battery materials (paragraph 0030).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Brodt (USP 9,327,291 B1).
Regarding claim 9, Yamaguchi discloses all the limitations of the claim, but Yamaguchi doesn’t disclose the immersion liquid reacts with hydrogen fluoride produced via the liberation of the electrolyte materials during the size reduction, whereby the evolution of hydrogen fluoride during the size reduction is inhibited. Brodt teaches the immersion liquid reacts with hydrogen fluoride produced via the liberation of the electrolyte materials during the size reduction, whereby the evolution of hydrogen fluoride during the size reduction is inhibited (see Fig. 1; elements 140B, D…N) for the purpose of further reducing the separable materials (col. 2, lines 35-39).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Yamaguchi to having multiple comminuting devices, as taught by Brodt, for the purpose of further reducing the separable materials.
Regarding claim 18, Yamaguchi discloses all the limitations of the claim, but Yamaguchi does not disclose the comminuting apparatus further comprises a second comminuting device submerged within immersion liquid and being disposed 
Regarding claim 19, Yamaguchi discloses the battery materials comprise rechargeable lithium-ion batteries (paragraph 0020).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Official Notice.
Regarding claim 17, Yamaguchi as set forth above teach all that is claimed except for expressly teaching the first comminuting device comprises a shredder that is configured to cause size reduction of the battery materials by at least one of compression and shearing. These features, however, are all well-known means of comminuting material in the mechanical arts and Examiner takes Official Notice of such. Therefore, it would have been obvious at the time the invention was effectively filed to a person having ordinary skill in the art to modify the invention of Yamaguchi to include shredding as is well known in the art.

Allowable Subject Matter
Claims 2-7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and in view of a Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a process for recovering component materials from lithium battery materials. The closest prior art of Yamaguchi does not disclose or make obvious he first separator configured to separate the sized-reduced feed stream into at least: a) a black mass solid product stream comprising the black mass material 
24.    The closest prior art discloses a process for recovering component materials from lithium battery materials. The closest prior art does not disclose or make obvious an immersion liquid comprises a salt that comprises at least one of sodium hydroxide and calcium hydroxide in conjunction with the other structures in claims 14 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655